Search | samantha@timetricsrisk.com | ProtonMail                                                                                                                                    https://mail.protonmail.com/search/JY67DtwdxlUBzdmN39gaDh6mP8...
                                            Case 1:19-cv-08345-MKV-DCF Document 54-6 Filed 06/17/20 Page 1 of 1


         RE: 4pm Thursday please confirm
         Received:                           Wednesday, June 3, 2020 12:46 PM

         From: Ellen Tobin etobin@westermanllp.com

         To: Samantha Kumaran samantha@timetricsrisk.com


         Hi Samantha,

         Confirmed for 4pm tomorrow. I agree about working cooperatively and appreciate your emails. At this point there is no information my clients
         believe should be confidential or redacted. We can discuss the proposed order and the rest on the call tomorrow.

         Ellen




         Ellen Tobin, Esq.
         Westerman Ball Ederer Miller Zucker & Sharfstein, LLP
         1201 RXR Plaza, Uniondale, New York 11556
         Tel.: 516‑622‑9200 Ext.: 343
         Fax: 516‑622‑9212
         E‑mail: etobin@westermanllp.com
         www.westermanllp.com

                   Please consider the environment before prin ng this email.
         COVID‐19 NOTICE – Westerman Ball Ederer Miller Zucker & Sharfstein, LLP con nues to operate during this challenging me. Our people are working remotely and can be contacted by telephone and email. Where possible, please communicate with us by email, rather than postal service, as this will enable us to deal with your
         correspondence promptly. Best wishes and be well.

         CYBER FRAUD WARNING: Before wiring any funds to our oﬃce or to a third party involved on the transac on, call the intended recipient or our oﬃce at a number you know is valid to confirm the instruc ons and amount – and be very wary of any request to change wire instruc ons you already received. Our firm is not responsible
         for third party fraud or electronic intercep ons.
         PLEASE TAKE NOTICE: The informa on transmi ed is intended only for the person or en ty to which it is addressed and may contain confiden al and/or privileged material. Any review, retransmission, dissemina on or other use of, or taking of any ac on in reliance upon, this informa on by persons or en   es other than the intended
         recipient is prohibited. If you receive this transmission in error, please contact the sender immediately and delete the material from any computer.
         IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this communica on (including any a achments) was not intended or wri en to be used, and cannot be used, for the purpose of (a) avoiding tax‐related penal es under federal, state or local tax law
         or (b) promo ng, marke ng or recommending to another party any transac on or ma er addressed herein




         From: Samantha Kumaran <samantha@timetricsrisk.com>
         Sent: Wednesday, June 03, 2020 12:34 PM
         To: Ellen Tobin <etobin@westermanllp.com>
         Subject: 4pm Thursday please confirm



         External Sender


         HI Ellen, Please can you confirm the schedule for tomorrow as I have other things on the calendar and wish to accommodate your request to
         move the time.



         It is not necessary for us to produce discovery before the call. I would like to gain an understanding of what Your Clients intend to protect as
         Trade Secret and Commercial Sensitive, under 2(A) - that he has in his posssesion.



         As per prior email, my suggestion for tomorrow's call is to discuss agreement on the confidential and trade secret treatment of Timetrics
         Software, OBT Book, CTA Trading Strategies, and Nefertiti finances. If there are other items your client wishes to preserve, which Bracewell
         had mentioned, such as his customers names, pricing and Baseline P&L and other data, plase let me know.



         I am willing to work cooperatively to make sure mutual concerns are addressed. Please confirm the time for tomorrow.

         Thank you in advance.



         Kind regards,

         Samantha S. Kumaran

         President and CEO

         samantha@timetricsrisk.com




1 of 2                                                                                                                                                                                                                                                                                                                 6/17/2020, 10:46 PM
